Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-4, 6-8, 11, 13-16, 18-20, 23-24, 26-29 and 33-36 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, see pages 7-11, filed May 6, 2022, with respect to the rejection in view of King, Methlin, Frasca and Maurer have been fully considered and are persuasive. Methlin (US 1,536,515 A) fails to teach a transverse bar and is silent to the location of the floor or any floor supports such that it would be difficult to modify the control device of Methlin to arrive at the claimed invention. 
Other three-bar assembly control apparatuses of the prior art are known, such as Lucas (US 3,377,881 A) and two by Lecarme (US 2,497,127 A; US 2,618,447 A), but they do not anticipate or render obvious the claimed invention. While Lucas does provide first (46) and second (64) bars with an adjustable rod 96 connected to the first bar above the floor support (17), the yaw control pedal of Lucas arguably provides neither thrust control nor a handle and further provides the third (50) and fourth (68) pivots on a moving tie bar 36/38 instead of the floor support; modification of Lucas to move the pivots to the floor support would render the device inoperable. Lecarme teaches in one reference (US 2,618,447 A) a control handle linkage facilitating a more horizontal motion (c. 3, ℓ. 45-51) but where the first and second bars are interconnected at the bottom by bellcrank 39/40 (fig. 5, which comes closest to the claimed invention), which is itself a bellcrank but it is also not readily clear how or why it could be modified to be adjustable. The third and fourth pivots here as well are not provided on the floor support, or at least pivot 37/38 is not since bellcrank 39/40 rotates in use. The other reference to Lecarme (US 2,497,127 A) also teaches a three-bar linkage for a control handle but there would be no clear benefit to making the transverse bar (link 7) adjustable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard R Green whose telephone number is (571)270-5380. The examiner can normally be reached Monday to Friday, 10:00 to 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Richard R. Green/Primary Examiner, Art Unit 3647